UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6569



ROBERT VERNON LOVETTE,

                                              Petitioner - Appellant,

          versus


THEODIS   BECK,  Secretary,      North   Carolina
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District         Court for the Middle
District of North Carolina, at Durham.          James A. Beaty, Jr.,
District Judge. (CA-01-1000-1)


Submitted:   August 29, 2002             Decided:   September 12, 2002


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Robert Vernon Lovette, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Robert Vernon Lovette appeals the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and conclude

that Lovette has not made a substantial showing of the denial of a

constitutional right.*            See Lovette v. Beck, No. CA-01-1000-1

(M.D.N.C. March 25, 2002).           Accordingly, we deny a certificate of

appealability and dismiss the appeal. We deny Lovette’s motion for

appointment of counsel. We dispense with oral argument because the

facts       and   legal    contentions   are   adequately   presented     in   the

materials         before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                        DISMISSED




        *
       We reach this conclusion assuming, without deciding, that
Lovette’s petition was timely under the one-year limitations period
of the AEDPA. See 28 U.S.C. § 2244.


                                          2